Citation Nr: 1403431	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left lower extremity disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

3.  Entitlement to a rating in excess of 40 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1989 to November 1989, from December 2003 to February 2004, and from July 2004 to September 2004, with additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In August 2012, the Appeals Management Center (AMC) increased the Veteran's lumbar spine disability rating to 40 percent effective the date of the claim.  Since the increase does not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in July 2011 to obtain treatment records and afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A left lower extremity disorder was not present during the Veteran's service and a currently diagnosed left lower extremity disorder did not develop as a result of any incident during service, to include the service-connected degenerative arthritis of the lumbar spine.

2.  The Veteran has not had a bilateral foot disorder at any time since filing her claim for compensation.

3.  The degenerative arthritis of the lumbar spine has not resulted in ankylosis and does not have associated objective neurological abnormalities for which separate ratings can be granted.  


CONCLUSIONS OF LAW

1.  A left lower extremity disorder was not incurred or aggravated in service, and is not proximately due to or the result of the service-connected degenerative arthritis of the lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  A bilateral foot disorder was not incurred or aggravated in service, and is not proximately due to or the result of the service-connected degenerative arthritis of the lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3.  The criteria for a rating in excess of 40 percent rating for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5010, 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in September 2008 regarding the type of evidence necessary to establish her claims.  She was instructed how to establish service connection and that to show entitlement to an increased evaluation for her service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of her claims.  Pertinent fee-based and VA examinations were obtained in October 2008 (increased rating) and August 2011 (all issues), respectively.  38 C.F.R. § 3.159(c)(4).  The fee-based and VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Left Lower Extremity Disorder

The Veteran contends that she has a left lower extremity disorder that is related to her military service, to include being secondary to her service-connected degenerative arthritis of the lumbar spine.  See, e.g., August 2008 claim; January 2011 Hearing Transcript (T.) at 19.

A review of the Veteran's STRs shows that examinations in June 1989, July 1993, February 1999, and November 2003 all revealed clinically normal lower extremities.  In June 1989, July 1993 and February 1999 reports of medical history, she denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; "trick" or locked knee; and neuritis.  A November 2003 report of medical history shows that she denied symptoms such as arthritis, rheumatism or bursitis; impaired use of legs or feet; swollen or painful joints; numbness or tingling; knee trouble; bone, joint or other deformity; and any need to use corrective devices.  The Veteran complained that both legs hurt in January 2004; no left lower extremity disorder was diagnosed.  Another record also dated in January 2004 for her low back pain shows that she reported pain, numbness or tingling in her legs.  An examination in August 2004 revealed clinically normal lower extremities.  Her August 2004 report of medical history shows that she denied the same symptoms as in November 2003, except for answering yes to swollen or painful joints and numbness or tingling.  She reported low back pain with intermittent tingling in her bilateral legs and intermittent pain in her bilateral knees and ankles.  Her August 2004 medical board examination shows low back pain, but no left lower extremity disorder although she complained of pain radiating down her left leg during straight leg raise testing.  The Veteran's STRs do not show the onset of any left lower extremity disorder.

At a fee-based examination for her lumbar spine in October 2008, no left lower extremity disorder associated with her lumbar spine such as radiculopathy was diagnosed.  Examination revealed negative straight leg raise testing, normal motor and sensory function, and knee and ankle jerk reflexes of 1+.  The examiner opined that there was no sign of intervertebral disc syndrome with permanent nerve root involvement.

A treatment record in August 2009 shows that the Veteran complained that her left leg was numb.  Her treatment records reveal diagnoses of fibromyalgia and vitamin D deficiency causing muscle cramps.  None of her treatment records contain any opinion relating a left lower extremity disorder to her military service, to include being secondary to her service-connected degenerative arthritis of the lumbar spine.  There is no evidence of any diagnosis of radiculopathy of the left lower extremity.  

At her hearing, the Veteran testified that her left lower extremity disorder resulted from an in-service six foot jump off a truck while loaded with gear.  T. at 19, 21.  She testified that she did not have any problems in service and that they started shortly after.  Id. at 20.  

The Veteran was afforded a VA examination in August 2011.  The examination for her lumbar spine did not reveal any diagnosis of radiculopathy.  The examiner opined that there was no nerve impingement.  Motor and sensory examinations were again normal and she had normal knee and ankle jerk reflexes of 2+.  The peripheral nerve examination report shows that the Veteran was diagnosed with neuralgia of internal popliteal nerve of the left foot, unrelated to the lumbar spine.  The Veteran reported that she felt like her left leg was "swollen" since the in-service fall.  She reported that there was "pressure" like there was not enough circulation getting to her leg and it affected the whole left side of her lower body.  The examiner opined that after reviewing the medical records, taking a history and performing a physical examination, the internal popliteal neuralgia of the left foot was less likely as not permanently aggravated or result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge, and was not caused by and/or worsened by an already service-connected disability of the lumbosacral spine.  

Based on a review of the evidence, the Board concludes that service connection for a left lower extremity disorder is not warranted.  Although the evidence shows that the Veteran reported an in-service injury by jumping off a truck, currently has left lower extremity complaints, with a diagnosis of neuralgia of internal popliteal nerve, it does not show that any current disorder is related to her military service.

Beginning with direct service connection, the Veteran has reported an in-service injury.  Examinations throughout her military service repeatedly showed normal lower extremities.  There is no indication in her STRs that her reported in-service injury resulted in a current left lower extremity disorder.  As noted above, her August 2004 medical board examination discussed her lower back as well as reported left leg complaints, but no left lower extremity disorder was diagnosed.  In this case, the contemporaneous service records fail to support the Veteran's contention that an in-service injury resulted in a chronic disability in service.  

The only medical opinion of record, that of the August 2011 VA examiner, indicates that the Veteran's left lower extremity disorder is not related to her military service.  The examiner's opinion was formed after having had the opportunity to review the Veteran's claims file, which includes her written contentions, as well her hearing testimony, in addition to having been able to physically examine the Veteran.  As such, the Board accords it great probative value.  Furthermore, the examiner's opinion is supported by the Veteran's STRs as discussed above.  None of the Veteran's treatment records include any opinion relating a current left lower extremity disorder to her military service.  Therefore, the Board concludes that service connection on a direct basis is not warranted.

The Board also finds that service connection as secondary to the service-connected degenerative arthritis of the lumbar spine is also not warranted.  Although the Veteran is service-connected for degenerative arthritis of the lumbar spine and has been diagnosed post-service with neuralgia of internal popliteal nerve, the evidence fails to show a nexus between her service-connected lumbar spine disability and her left lower extremity disorder.  The pertinent evidence of record fails to show that her degenerative arthritis of the lumbar spine caused or aggravated a left lower extremity disorder.  Neither the fee-based examination nor VA examination for her lumbar spine disability reflect any diagnosis of a left lower extremity disorder related to her service-connected lumbar spine disability.  None of the Veteran's treatment records contain any medical opinion indicating that the Veteran's degenerative arthritis of the lumbar spine caused or aggravated a left lower extremity disorder.  

The only medical opinion of record, that of the August 2011 VA examiner, indicates that the Veteran's degenerative arthritis of the lumbar spine did not cause or aggravate a left lower extremity disorder.  This opinion is uncontradicted and was premised upon a review of the claims file and an examination of the Veteran.  The examiner conducted a thorough examination of the Veteran's lumbar spine as well as her left lower extremity, yet still found that the Veteran did not have a left lower extremity disorder secondary to her lumbar spine disability.  There is no nexus evidence to support a finding of service connection on a secondary basis.  As noted above, no medical professional has provided any opinion that a left lower extremity disorder is related to her military service, to include being secondary to her service-connected degenerative arthritis of the lumbar spine.  

The claims folder contains no competent and probative evidence of a left lower extremity disorder being associated with the Veteran's active duty.  Without competent and probative evidence of an association between a left lower extremity disorder and her active duty, to include her service-connected degenerative arthritis of the lumbar spine, service connection for a left lower extremity disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a left lower extremity disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a left lower extremity disorder and the Veteran's active duty, to include her service-connected degenerative arthritis of the lumbar spine, service connection for a left lower extremity disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left lower extremity disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left lower extremity disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


		2.  Bilateral Foot Disorder

The Veteran contends that she has a bilateral foot disorder that is related to her military service, to include being secondary to her service-connected lumbar spine disability.  See, e.g., August 2008 claim.

A review of the Veteran's STRs shows that an examination in June 1989 revealed clinically normal feet; she denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and foot trouble.  She complained of left foot pain with acute onset the day before in September 1989.  The diagnosis was tendinitis.  Examinations in July 1993, February 1999, and November 2003 again revealed clinically normal feet.  In June 1989, July 1993 and February 1999 reports of medical history, she denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and foot trouble.  A November 2003 report of medical history shows that she denied symptoms such as arthritis, rheumatism or bursitis; impaired use of legs or feet; swollen or painful joints; numbness or tingling; bone, joint or other deformity; and any need to use corrective devices.  An examination in August 2004 revealed clinically normal lower extremities.  Her August 2004 report of medical history shows that she denied the same symptoms as in November 2003, except for answering yes to swollen or painful joints and numbness or tingling.  She reported low back pain with intermittent tingling in her bilateral legs and intermittent pain in her bilateral knees and ankles.  Her August 2004 medical board examination does not show any bilateral foot disorder.  The Veteran's STRs do not show the onset of any bilateral foot disorder, nor do they show that the September 1989 diagnosis resulted in a chronic disability.  

According to post-service treatment records the Veteran complained of left foot pain in August 2007 for one month.  X-rays at that time were normal.  She again complained of left foot pain in February 2008.  She was diagnosed with possible plantar fasciitis and prescribed a shoe insert.  An August 2008 record shows that she had muscle cramps and feet pain; a vitamin D deficiency was noted that same month.  While her records contain a diagnosis of foot pain, none of her records contain any diagnosis of a right foot disorder, nor is there any confirmed diagnosis of left foot plantar fasciitis.   
At her hearing, the Veteran testified that her in-service foot injury was jumping off of the truck loaded with her gear as well has being from her boots.  T. at 29.  She testified having pain a couple of months after jumping off of the truck.  Id. at 30.  She also testified having foot pain when she went home, about four to five months after service.  Id. at 33.  

The Veteran was afforded a VA examination in August 2011.  No bilateral foot disorder was diagnosed.  X-rays of both feet were normal.  The Veteran reported that inserts in her shoes did not help.  She reported that her "pinkie" toe on the left foot felt "raw;" having trouble leaving work by the end of the day; and that the tops of her feet felt "raw" or on fire and the bottoms of her feet hurt also.  The examiner opined that after reviewing the medical records, taking a history, and performing a physical examination, there were no right or left foot conditions related to the Veteran's service-connected back condition.  The examiner reported that there was no pathology identified on examination or documented in the medical records.

Based on a review of the evidence, the Board concludes that service connection for a bilateral foot disorder is not warranted.  Although the Veteran has reported a bilateral foot injury and was diagnosed with left foot tendinitis in service, and has post-service bilateral foot complaints,  the evidence fails to show a confirmed diagnosis of a bilateral foot disorder.

Beginning with her right foot, there has been no diagnosis of any right foot disorder at any time since filing her claim for service connection.  While her treatment records show a diagnosis of foot pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As regards her left foot, while a record in February 2008 indicates that she had possible plantar fasciitis, no further records confirm a diagnosis of plantar fasciitis.  The August 2011 examiner did not diagnose the Veteran with any left foot disorder; X-rays were normal; and the examiner opined that there was no pathology.  Therefore, the evidence does not support a finding of a confirmed diagnosis of plantar fasciitis.  Although the peripheral nerve examination revealed a diagnosis of neuralgia of internal popliteal nerve of the left foot, the orthopedic examination did not show any diagnosis of a left foot disorder.  Of importance to the Board is that the same examiner conducted both examinations, yet did not provide any diagnosis of a left foot disorder in the applicable foot disorders examination report.  As already set forth above, the Board concludes that service connection for a left lower extremity disorder is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of a bilateral foot disorder at any time during the appeal period. 

Without evidence of a current diagnosis of a bilateral foot disorder or of a diagnosis of disabling residuals from the in-service left foot tendinitis, service connection for a bilateral foot disorder is not warranted.

The Board acknowledges the Veteran's reports of having a bilateral foot disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a bilateral foot disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

Without competent and credible evidence of a current bilateral foot disorder or disabling residuals from the in-service left foot tendinitis, service connection for a bilateral foot disorder, to include as secondary to the service-connected degenerative arthritis of the lumbar spine, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral foot disorder is denied.  See 38 U.S.C.A §5107.  

      B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

In this case, the Veteran's lumbar spine disability is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5237.  DC 5010 evaluates impairment from arthritis due to trauma that is substantiated by X-ray findings, while DC 5237 evaluates lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5010, 5237 (2013).

DC 5010 calls for the disability to be rated as degenerative arthritis.  Degenerative arthritis is evaluated under 38 C.F.R. § 4.71a, DC 5003.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2013).  

Under the General Rating Formula, a 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The Veteran was afforded a fee-based examination in October 2008.  She reported stiffness, numbness and pain.  She had no loss of bladder or bowel control.  Her condition had not resulted in any incapacitation.  She did not report any functional impairment.  Examination revealed that her posture and gait were within normal limits.  No assistive devices were required for ambulation.  There was negative straight leg raise testing bilaterally.  There was no ankylosis.  Range of motion testing revealed flexion of 85 degrees with pain at 80 degrees; extension of 25 degrees with pain at 20 degrees; lateral flexion of 25 degrees with pain at 20 degrees bilaterally; and lateral rotation of 25 degrees with pain at 20 degrees bilaterally.  Joint function was additionally limited following repetition by pain, fatigue, weakness, and lack of endurance with pain having the major functional impact.  It was not additionally limited by incoordination and there was no additional limitation in degrees.  Inspection revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  Neurologic examination revealed that motor function and sensory function were both within normal limits of the lower extremities.  Lower extremity reflexes were 1+ bilaterally for knee and ankle jerk.  The Veteran was diagnosed with trauma induced degenerative arthritis.  The effect of the condition on the Veteran's daily activity was limited.  

At a VA examination in August 2011, the Veteran was diagnosed with degeneration of the intervertebral disc of the lumbar spine with no nerve impingement.  She reported that her back hurt all the time.  She reported standing at work all day and that she sat down during her breaks.  She reported that she was put on restrictions and could not climb ladders.  She reported that there were no incapacitating episodes, but stated it was all the time.  She reported having trouble turning her back.  She denied any bowel, bladder or sexual dysfunction due to her back.  She reported that she was sore in her legs all the time.  The Veteran was a cake decorator and stood all day.  No flare-ups impacting function of the spine were reported.  Range of motion testing revealed flexion, extension, bilateral lateral flexion and bilateral lateral rotation all of 10 degrees with pain at 10 degrees.  Following repetition, she had the same ranges of motion.  She did not have functional loss and/or functional impairment of the spine.  Muscle strength testing revealed normal strength of 5/5 throughout her bilateral lower extremities.  There was no muscle atrophy.  Deep tendon reflexes were normal of 2+ bilaterally for knee and ankle jerk.  Sensory examination was normal throughout her bilateral lower extremities.  Straight leg raise testing was negative bilaterally.  She did not have radicular pain or other signs or symptoms due to radiculopathy.  There were no neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome.  No assistive devices were used.    

While the Veteran's treatment records reflect lumbar spine treatment and complaints of pain, they do not show ankylosis or associated neurologic abnormalities.

Based on a review of the evidence, the Board concludes that a rating in excess of 40 percent is not warranted at any time during this appeal.  

The next higher rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, which has not been shown.  The Veteran's treatment records and examinations do not show any diagnosis of unfavorable ankylosis, nor do they show that limitation of motion is tantamount to a rating in excess of 40 percent.  At worst, the Veteran had forward flexion of 10 degrees, which is contemplated for by the assigned 40 percent rating.  Therefore, the Board concludes that a rating in excess of 40 percent is not warranted.
In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations take into account the Veteran's functional impairment, as well as her pain on use and any limitations following repetition.  None of the examinations or treatment records show that the Veteran had muscle atrophy or other evidence of disuse.  The August 2011 VA examiner specifically found that the Veteran did not have muscle atrophy.  Accordingly, the criteria for a rating in excess of 40 percent for limitation of motion for the Veteran's service-connected degenerative arthritis of the lumbar spine have not been met.  38 C.F.R. § 4.71a, DCs 5010, 5237.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  For the reasons set forth above, the Board has concluded that the Veteran does not have a left lower extremity disorder that is related to her lumbar spine.  The Veteran has denied bowel or bladder dysfunction at both examinations.  None of the treatment records or examinations show objective neurologic abnormalities.  The pertinent medical evidence of record fails to show objective neurologic abnormalities associated with the Veteran's lumbar spine disability.  Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with her lumbar spine for which separate ratings are warranted.   

For these reasons, the Board finds that the criteria for a rating of in excess of 40 percent have not been met at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's lumbar spine symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disability.  The evidence does not show that the Veteran's lumbar spine disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders her unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a left lower extremity disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine, is denied.

Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine, is denied.

Entitlement to a rating in excess of 40 percent for degenerative arthritis of the lumbar spine is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


